United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS            December 4, 2003
                           FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40192
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                            JOE ZAVALA,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Eastern District of Texas
                          (4:02-CR-73-7)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joe Zavala contends that the evidence was insufficient to

support his conviction for conspiracy to distribute 100 kilograms

or more of marijuana.   Zavala moved for acquittal at the close of

the Government’s case but not at the close of all of the evidence.

Therefore, his claim is reviewed only to determine whether there

was a manifest miscarriage of justice warranting a reversal.

United States v. McCarty, 36 F.3d 1349, 1358 (5th Cir. 1994); see

also United States v. Dean, 59 F.3d 1479, 1489 (5th Cir. 1995),

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
cert. denied, 516 U.S. 1064 (1996); United States v. Lopez, 979

F.2d 1024, 1029 (5th Cir. 1992).   Zavala does not satisfy this

narrow standard.

                                                    AFFIRMED




                               2